Conley Byrd, Justice. Appellant Finis Eugene Toomer, Jr., was charged with rape, November 23, 1976. He was arraigned December 8, 1976, and the trial date was set for January 12, 1977. On the latter date the trial was continued at his request until April and again continued until June 1, 1977. The jury returned a verdict of guilty and fixed his punishment at 5 years in the Department of Corrections. Prior to his trial appellant had the benefit of $10,000 property bond executed by his relatives. Following his conviction appellant has remained free on a $15,000 property bond executed by his relatives. After obtaining the full 7 month extension for obtaining a transcript, appellant did not furnish the $1,500 necessary to obtain a copy of the transcribed testimony from the court reporter. Shortly before the 7 months extension expired, appellant, December 8, 1977, made application to the trial court and this court to obtain the record as an indigent. We reinvested the trial court with jurisdiction to hear the application and extended the time for appeal until the matter could be heard and determined. The trial court after hearing the testimony of appellant, his father and the court reporter denied appellant’s application to proceed as an indigent. Appellant appeals from that ruling. For the reasons hereinafter set forth, we affirm the trial court. The record shows that appellant was represented by employed counsel from the beginning. Throughout the time following the conviction on June 3, 1977, until the application for indigency was filed the employed lawyer kept appellant informed of the necessity of obtaining the transcribed testimony and that the court reporter was demanding a deposit of $1500 to start the transcribing. Appellant testified that he became 19 on January 10, 1978, and that following his conviction he had only earned $422.40 from Texas Steel Company, and $150.00 from his present employer, Mr. Mike Powell. He had depended on the members of his family to help him raise the appeal money, but they never did come up with the money. He did not know that he could apply to take an appeal as an indigent until shortly before his application on December 8, 1977. Appellant says that his father paid for his defense at trial. He thought it was around $3,000.00. Appellant’s mother and father are divorced. The mother is drawing disability from Social Security as a result of a sleeping disease. Appellant has lived with his father since the charges were brought and is not paying rent. He admittedly is an able bodied young man. Appellant’s father testified that he was earning $1200 per month and that he had borrowed all the money he could get from his employer to pay the $3,000 for appellant’s trial defense. His three children, ages 20, 19 and 17 lived with him in a rented apartment. The father had tried to borrow the money to pay for appellant’s appeal but had been unable to obtain it. The father testified that appellant had lived with him following the conviction. During that time appellant had worked something like seven weeks. In response to questions from the court, the father stated that appellant’s activities during the day were not much. Appellant would go up to a service station, stay up there with the father’s brother-in-law, and appellant would visit with his mother some. Needless to say, there is evidence from which the trial court could have found that appellant qualified as an indigent. On the other hand we see an able bodied young man, a high school graduate, who has worked only seven weeks from June 3, 1977, the date of his conviction, until January 11, 1978, while living with his father, rent free. Furthermore, the record shows that during all of this time appellant has enjoyed the advantages of remaining free on a $15,000 bond posted by his relatives. Since the trial court had the advantage of viewing the witnesses and in view of the indicia of wealth that appellant has enjoyed following his conviction, together with the tardiness of the application, we cannot say that the trial court abused his discretion in denying appellant’s application to proceed as an indigent on appeal. Courts like Caesar’s wife must be above reproach in not only the eyes of the appellant and his family but also those of the rape victim and her family. The longer an appellant enjoys his freedom from a conviction through the luxury of that which is an indicia of wealth, the more suspect becomes a belated assertion to his peers that he is in fact an indigent. Affirmed. Howard, J., dissents.